Exhibit Execution Version GLOBAL DEED OF RELEASE DATED 16 September, 2009 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. and CME MEDIA ENTERPRISES B.V. and CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. as Released Parties and EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT as EBRD CONTENTS Page 1. Definitions 1 2. Release 2 3. Further Assurance 3 4. Expenses 3 5. Contracts (Rights of Third Parties) Act 3 6. Counterparts 3 7. Governing Law and Jurisdiction 3 THIS DEED is dated 16 September, 2009. BETWEEN: (1) CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws of Bermuda with registration number 19574 (the “Borrower”); (2) CME MEDIA ENTERPRISES B.V., a private limited liability company incorporated under Dutch laws with registration number 96385(0) (“CME BV”); (3) CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a public limited liability company incorporated under the laws of the Netherlands Antilles with registration number 67248(0)(“CME NV”; and together with the Borrower and CME BV, the “Released Parties”); and (4) EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT, an international organisation formed by treaty in its capacity as lender under the Facility Agreements (the “EBRD”). BACKGROUND: (A) The Released Parties and EBRD enter into this Deed in connection with the Facility Agreements (as defined below). (B) It is intended that this document takes effect as a deed notwithstanding the fact that a party may only execute this document under hand. IT IS AGREED as follows: 1.DEFINITIONS 1.1 In this Deed: “Facility Agreements” means the Original EBRD Loan and the New EBRD Loan. “New EBRD Loan” means the revolving loan agreement dated 22 August, 2007 (as amended, restated, varied and/or supplemented from time to time ) between the Borrower and EBRD, pursuant to which EBRD has agreed to lend to the Borrower an amount not to exceed €50,000,000, subject to the terms and conditions set forth in the New EBRD Loan. “Original EBRD Loan” means the revolving loan agreement dated 21 July 2006 as amended by an Amendatory Letter Agreement dated 16 November 2006 and as further amended by a Supplemental Agreement dated 22 August 2007 (each as amended, restated, varied and/or supplemented from time to time) between the Borrower and EBRD, pursuant to which
